Exhibit 10.4

AMERISOURCEBERGEN CORPORATION

COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS

(Effective January 1, 2012)

AmerisourceBergen Corporation (the “Corporation”) has established this
Compensation Policy for Non-Employee Directors (the “Policy”) to provide each
member of the Corporation’s Board of Directors (the “Board”) who is not an
employee of the Corporation (a “Non-Employee Director”) with compensation for
services performed as a Non-Employee Director, the terms of which are
hereinafter set forth.

1. COMPENSATION

(a) Generally. Each Non-Employee Director will receive an annual award of cash
and equity-based compensation for each year of service beginning each February 1
and ending the following January 31 (each a “Service Period”). The mix of cash
and equity-based compensation for the Service Period in which services are
provided must be elected by each Non-Employee Director and such election
received by the Corporation prior to the December 31 preceding the Service
Period, or within 30 days of initial appointment or election to the Board, as
the case may be. If a Non-Employee Director does not file an election form with
respect to a Service Period by the specified date, the Non-Employee Director
will be deemed to have elected to receive the compensation in the manner elected
by the Non-Employee Director in his or her last valid election, or if there had
been no prior election, will be deemed to have elected to receive the maximum
annual cash retainer. When an election is made with respect to a Service Period,
the Non-Employee Director may not revoke or change that election with respect to
such Service Period. The mix of cash and equity-based compensation is subject to
the following:

(i) Annual Cash Retainer. To the extent not elected to be paid in the form of
equity and/or deferred pursuant to Section 2 below, an annual cash retainer will
be paid to each Non-Employee Director. The Chairman of the Board shall be
eligible to earn a maximum annual cash retainer of $150,000. Non-Employee
Directors not serving as the Chairman of the Board shall receive a maximum
annual cash retainer of $100,000; provided that the Chair of the Audit and
Corporate Responsibility Committee shall receive an additional annual cash
retainer of $20,000; the Chair of the Compensation and Succession Planning
Committee shall receive an additional annual cash retainer of $15,000; and the
Chairs of the Governance and Nominating Committee and Finance Committee shall
each receive an additional annual cash retainer of $10,000. Payment of the
annual cash retainer will be made in equal quarterly installments in advance.

(1) Election to Receive Equity in Lieu of Annual Cash Retainer. A Non-Employee
Director may elect to forego 50% or more of the annual retainer compensation
payable to the Non-Employee Director for a Service Period; provided that a
newly-elected Non-Employee Director may elect to forego 50% or more of the
retainer compensation payable to such Non-Employee Director for the period
beginning on the date such Non-Employee Director first becomes a Non-Employee
Director and ending the next succeeding January 31. An election to forego annual
retainer compensation must be made on a form provided by the Secretary of the
Corporation for such purpose and before such time described above in
Section 1(a). A Non-Employee Director who elects to forego 50% or more of their
annual retainer compensation shall



--------------------------------------------------------------------------------

receive either fully vested shares of the Corporation’s common stock (“Shares”)
or an award of fully vested restricted stock units (“RSUs”), in each case with
respect to Shares having a Fair Market Value1 equal to the amount of the
foregone retainer compensation. Shares and RSU awards under this Section will be
delivered or made quarterly at such time the foregone retainer compensation
would otherwise be payable. The number of Shares deliverable or subject to a RSU
award under this Section shall be determined as the quotient of (x) the amount
of the foregone quarterly retainer compensation divided by (y) the Fair Market
Value per Share measured as of the date of grant. Any fractional Shares that
would result from an election under this Section will be paid to the
Non-Employee Director in cash.

(ii) Annual Equity Award. Each Non-Employee Director who is elected or has been
elected to serve as a member of the Board for the one-year period beginning on
the date of the annual meeting of stockholders shall be granted a restricted
stock or RSU award for Shares having a Fair Market Value, measured as of the
date of such annual meeting, approximately equal to $125,000. The Chairman of
the Board who is elected or has been elected to serve as a member of the Board
for the one-year period beginning on the date of the annual meeting of
stockholders shall be granted a restricted stock or RSU award for Shares having
a Fair Market Value (as defined above) of such award, measured as of the date of
such annual meeting, approximately equal to $175,000. No later than the
December 31 preceding the Service Period that includes the date of grant of the
annual equity awards, a Non-Employee Director will elect whether such grant will
be delivered as restricted stock or RSUs.

(b) Terms of Equity Awards.

(i) All Shares or RSUs received in lieu of retainer, and all restricted stock
and RSU awards made to Non-Employee Directors, shall be made under and pursuant
to the AmerisourceBergen Corporation Equity Incentive Plan (the “Equity Plan”)
and applicable Award Agreement2, and such awards will only be made to the extent
that Shares remain available for issuance under the Equity Plan. In the event of
a conflict between any term of this Policy and the terms of the Equity Plan or
Award Agreement, the terms of the Plan and Award Agreement shall control.

 

 

1 

For purposes of this Policy, Fair Market Value means: (i) if the Shares are
publicly traded, then the Fair Market Value per Share shall be determined as
follows: (x) if the principal trading market for the Shares is a national
securities exchange or the Nasdaq National Market, the price per share at the
close of regular trading on the relevant date (or, if the relevant date is not a
day in which the Shares are being traded, then the last such date before the
relevant date), or (y) if the Shares are not principally traded on such exchange
or market, the mean between the last reported “bid” and “asked” prices of Shares
on the relevant date (or, if the relevant date is not a date upon which a sale
was reported, as reported on Nasdaq or, if not so reported, as reported by the
National Daily Quotation Bureau, Inc. or as reported in a customary financial
reporting service, as applicable, then the last such date before the relevant
date) and as the Committee determines; (ii) if the Shares are not publicly
traded or, if publicly traded, are not subject to reported transactions or “bid”
or “asked” quotations as set forth above, the Fair Market Value per Share shall
be as determined by the Governance and Nominating Committee.

 

2 

For purposes of this Policy, Award Agreement means a written agreement or
certificate delivering Shares or granting an award of restricted stock or RSUs.
An Award Agreement shall contain such terms and conditions as the Governance and
Nominating Committee deems appropriate and that are not inconsistent with the
terms of the Equity Plan.

 

2



--------------------------------------------------------------------------------

(ii) All Shares or RSU awards received in lieu of annual cash retainer shall be
fully vested upon receipt.

(iii) The vesting period applicable to an award of restricted stock or RSUs made
to a Non-Employee Director as part of the annual equity grant shall be the
three-year period commencing on the date of grant. The vesting of an award may
be accelerated upon certain events as described in the applicable Award
Agreement. Unless otherwise provided for in an Award Agreement, if a
Non-Employee Director’s service on the Board terminates due to Voluntary
Retirement, the Non-Employee Director’s restricted stock and RSUs shall continue
to vest and any RSUs will be delivered according to the schedule set forth in
the applicable Award Agreement or deferral election as if his service on the
Board continued. For purposes of this Policy, “Voluntary Retirement” means any
voluntary termination of service on the Board by a Non-Employee Director after
reaching age sixty-two (62) and completing five years (sixty (60) full months)
of continuous service on the Board.

(c) Prescription Drug Benefit. Non-Employee Directors may participate in the
Directors’ PAID Prescription Plan, which covers 100% of prescription drugs with
no co-pay or co-insurance for the director and his or her spouse and dependents
(children up to age 26) until such time as the director ceases to serve on the
Board. The benefit is fully paid by the Corporation.

(d) Education Reimbursement Benefit. Non-Employee Directors are encouraged to
attend continuing education courses relevant to their service on the Board and
are reimbursed by the Corporation for reasonable expenses incurred in connection
with such continuing education courses.

2. DEFERRAL ELECTIONS

(a) Cash Retainer and Fees. A Non-Employee Director may elect to defer any
annual cash retainer and meeting fees payable with respect to a Service Period
in accordance with the AmerisourceBergen Corporation 2001 Deferred Compensation
Plan, incorporated herein by reference. The Non-Employee Director must file the
deferral election form no later than the December 31 preceding the Service
Period; provided however, that newly-elected Non-Employee Directors may elect to
defer retainer and meeting fees within 30 days of initial appointment or
election to the Board with respect to the retainer and fees that relate to
service performed after the election. When a deferral election is made with
respect to a Service Period, the Non-Employee Director may not revoke or change
that election with respect to such Service Period.

(b) Restricted Stock Units. The Non-Employee Director may elect to defer
settlement of Shares payable with respect to any RSUs that will be granted to
the Non-Employee Director with respect to a Service Period, subject to the terms
and conditions set forth in this Policy, the restricted stock unit deferral
election form as adopted by the Corporation from time to time, Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
thereunder, and the Equity Plan and applicable Award Agreement.

 

3



--------------------------------------------------------------------------------

(i) The Non-Employee Director may elect to defer settlement of 100% of the RSUs
that the Non-Employee Director receives with respect to a Service Period by
filing a completed restricted stock unit deferral election form with the
Secretary of the Corporation. The Non-Employee Director must file the deferral
election form no later than the December 31 preceding the Service Period that
includes the date of grant of the applicable RSU award; provided however, that
newly-elected Non-Employee Directors may elect to defer settlement of RSUs
within 30 days of initial appointment or election to the Board with respect to
RSUs that relate to service performed after the election. When a deferral
election is made with respect to a Service Period, the Non-Employee Director may
not revoke or change that election with respect to such Service Period. The
Non-Employee Director must irrevocably elect the specified date(s) and
increment(s) with respect to which the Non-Employee Director will receive the
Shares associated with the settlement of the RSUs that the Non-Employee Director
has elected to defer (the “Settlement Date”) as provided under the deferral
election form in accordance with such form. In the event that the Non-Employee
Director fails to elect a Settlement Date, settlement of the RSUs, to the extent
vested, will occur on the date of the Non-Employee Director’s “separation from
service” (within the meaning of Section 409A of the Code and Treasury
Regulations thereunder (a “Separation from Service”).

(ii) Subject to subsection (iii) below, the Non-Employee Director shall receive
payment of the Shares on the Settlement Date(s) elected by the Non-Employee
Director (or the date of the Non-Employee Director’s Separation from Service in
the event that the Non-Employee Director fails to elect a Settlement Date)
pursuant to the deferral election form described above, and only to the extent
that such Shares vested.

(iii) Notwithstanding anything to the contrary herein, no deferred Shares
subject to an RSU award shall be paid to the Non-Employee Director during the
6-month period following the Non-Employee Director’s Separation from Service if
the Non-Employee Director is a “specified employee” at the time of such
Separation from Service (as determined by the Corporation in accordance with
Section 409A of the Code). If the payment of such deferred Shares is delayed as
a result of the previous sentence, then on the first business day following the
end of such 6-month period (or such earlier date upon which such amount can be
paid under Section 409A of the Code without resulting in a prohibited
distribution, including as a result of the Non-Employee Director’s death), the
Corporation shall deliver to the Non-Employee Director the RSU Shares that would
have otherwise been delivered to the Non-Employee Director during such period.

3. EXPENSE REIMBURSEMENT

The Non-Employee Director will be reimbursed for reasonable out-of-pocket travel
expenses incurred in connection with attendance at Board and committee meetings,
director education programs and other Board related activities in accordance
with the Corporation’s plans or policies as in effect from time to time. To the
extent that any such reimbursements are deemed to constitute compensation to the
Non-Employee Director, such amounts shall be reimbursed no later than
December 31 of the year following the year in which the expense was incurred.
The amount of any expense reimbursements that constitute compensation in one
year shall not affect the amount of expense reimbursements constituting
compensation that are eligible for reimbursement in any subsequent year, and the
Non-Employee Director’s right to such reimbursement of any such expenses shall
not be subject to liquidation or exchange for any other benefit.

 

4



--------------------------------------------------------------------------------

4. OWNERSHIP REQUIREMENTS

In the first year after election to the Board, each Non-Employee Director must
achieve and maintain ownership of stock equal in value (based on the Fair Market
Value of Shares) to one times their applicable annual retainer. In the second
year after election to the Board, each Non-Employee Director must achieve and
maintain ownership of stock equal in value to two times their applicable annual
retainer. In the third year after election to the Board, each Non-Employee
Director must achieve and maintain ownership of stock equal in value to three
times their applicable annual retainer. In the fourth year after election to the
Board, each Non-Employee Director must achieve and maintain ownership of stock
equal in value to four times their applicable annual retainer. From and after
the fifth year following election to the Board, each Non-Employee Director must
maintain ownership of stock equal in value to at least five times their
applicable annual retainer. The Board may consider unusual market conditions
when assessing compliance with this Section 4.

5. TAXES

In connection with the payment of compensation, grant or exercise of any equity
award or the lapse of restrictions on any equity award contemplated by this
Policy, the Corporation shall have the right to require the Non-Employee
Director to take any action deemed necessary to protect its interests with
respect to tax liabilities. The Corporation shall not be obligated to make any
delivery or transfer of Shares until the Non-Employee Director has complied, to
the Corporation’s satisfaction, with any withholding requirement, or until the
Corporation has been indemnified to its satisfaction for any applicable tax,
charge or assessment. The Corporation may deduct from other compensation payable
by the Corporation the amount of any withholding taxes due with respect to any
equity award.

6. AMENDMENT AND TERMINATION

This Policy may be amended or terminated by the Board at any time. A termination
or amendment of this Policy that occurs after an equity award is granted shall
not materially impair the rights of a Non-Employee Director unless the
Non-Employee Director consents. The termination of this Policy shall not impair
the power and authority of the Governance and Nominating Committee with respect
to an outstanding equity award.

7. EFFECTIVE DATE

This Policy is approved by the Board of Directors on November 11, 2011,
effective as of January 1, 2012.

 

5